IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MICHAEL A. BAILEY,            : No. 544 WAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
THOMAS FREEMAN PRES. & THOMAS :
SCULLY VICE PRES. KEYSTONE    :
DEVELOPMENT ASSOC.,           :
                              :
               Respondents    :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.